Citation Nr: 1015795	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-41 510	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hip, knee 
and ankle disabilities, to include whether the injuries 
sustained in an accident in April 1981 were incurred in the 
line of duty.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and P.E.



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
September 1982.  

By letter dated in January 2000, the Regional Office (RO) 
informed the Veteran that his claim for service connection 
for injuries sustained in an accident in April 1981 was 
denied since the injuries were not incurred in the line of 
duty.  The Veteran submitted a notice of disagreement, and 
the RO issued a statement of the case in May 2000, but a 
substantive appeal was not received.  A July 2005 rating 
action concluded that new and material evidence had not been 
submitted to reopen claims for service connection for hip, 
knee and ankle disabilities.  The Veteran filed a timely 
appeal to the Board of Veterans' Appeals (Board).  In a 
November 2007 determination, the Board denied the claim.

The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  By Order dated 
September 2009, the Court noted it had been informed the 
Veteran had recently died and, therefore, vacated the Board's 
decision and dismissed the appeal due to lack of 
jurisdiction.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
October 1978 to September 1982.

2.  In 2009, the Board was notified that the appellant died 
in August 2009.



CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office (RO) from which the claim originated (listed on the 
first page of this decision).  


ORDER

The appeal is dismissed.




		
K. A. BANFIELD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


